PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,450,376
Issue Date: 22 Oct 2019
Application No. 15/510,545
Filing or 371(c) Date: 10 Mar 2017
Attorney Docket No. 022675.US051 


:
:	DECISION ON PETITION
:
:
:


This is a response to Patentee’s petition pursuant to 37 C.F.R. § 1.705(b) filed June 29, 2020 (June 28, 2020 fell on a Sunday), requesting that the Office adjust the patent term adjustment from 87 days to 112 days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by 112 days is GRANTED.

The Office acknowledges the receipt of the $200.00 fee set forth in 37 C.F.R. § 1.18(e) on December 17, 2019.  No additional fees are required.  A review of the record shows this patent is not subject to a terminal disclaimer.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by 112 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3225.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction


								DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	 10,450,376 B2 
		DATED            :     Oct. 22, 2019				DRAFT
		INVENTOR(S) :     Bouquin et al. 
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 87 days

      Delete the phrase “by 87 days” and insert – by 112 days --